

AGREEMENT OF SALE


AGREEMENT OF SALE, made  December 17, 2009 between Leeward Group, Inc., a
Delaware corporation and its wholly owned subsidiaries Sangamon Associates,
Inc., a New Jersey corporation, Flagship Insurance Agency, Inc., et al., having
an address at 414 County Street, New Bedford MA 02740 (“Purchaser”), and
Waughtal - D. P. Domestic and International Insurance, LLC. a Commonwealth of
Massachusetts  corporation, having an address at 4 Courthouse Lane, Suite 16,
Chelmsford, MA 01824 (“Seller”).


WITNESSETH


WHEREAS, Purchaser desires to acquire, and Seller desires to sell, the assets of
the business known as Waughtal Insurance Agency hereinafter specified, upon the
terms and conditions hereinafter set forth, and


NOW, THEREFORE, in consideration of the covenants and agreements hereafter set
forth, and other valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, the parties hereto agree as follows:


1.           Agreement to Sell.  This is an asset purchase only and Purchaser is
not and will not assume any liabilities of the Seller other than those
explicitly stated in Exhibit I.  Seller agrees to sell, transfer and deliver to
Purchaser, and Purchaser agrees to purchase, upon the terms and conditions
hereinafter set forth, the following assets of the business known as Waughtal
Insurance Agency (collectively, the “Assets” or “Business Assets”):


(a)           The supplies, furniture, equipment, fixtures and improvements
described in Exhibit D herein and all similar items acquired or owned by the
business on or before the closing date as the same shall exist on the closing
date.


(b)           The entire book of business (including all books and records and
renewal rights) of all property and casualty and life, accident and health and
any other insurance business of the Seller thereof (the “Business”).
 
(c)           The goodwill of the business.


(d)           The trade name(s) associated with the business; all websites; as
well all telephone numbers and listings, as more fully described below at
section (9) and Exhibit G.



2.           Purchase Price.  The purchase price to be paid by Purchaser for the
Assets of the Business (as described in section “1”, supra) is Forty Thousand
and 00/100 Dollars ($40,000.00), this is based a minimum of  Seventy Five
Thousand and 00/100 Dollars ($75,000.00) of commission revenue, payable as
follows:


(a)(i)         Twenty Thousand and 00/100 Dollars ($20,000.00)  to be paid to
Seller at the time and place of closing; (ii) Twenty Thousand Dollars and 00/100
Dollars ($20,000.00) to be paid in Ten equal payments on the 10Th of the month
beginning on January 25th, 2010.


(b)             Adjustments to Payout. Payments pursuant to Section 2(a)ii are
contingent upon the minimum commission revenue of the Assets acquired to be in
excess of Seventy Five Thousand Dollars 00/100 ($75,000.00) for the most recent
12 month period of the payment.  In the event that the book of Business is less
than Ninety percent (90%) of  said amount, the payments will be reduced by .53
times the difference of current twelve months.
 
 
1

--------------------------------------------------------------------------------






3.           Acceptable Funds.  All money payable under this agreement, unless
otherwise specified, shall be paid either: (a) in cash, but not more than
$1,000.00 shall be paid in cash; (b) by good certified check of Purchaser, or
official check of any bank, savings bank, trust company, or savings and loan
association which is a member of the New York Clearing House, payable to the
direct order of Seller; (c) wire transfer or (d) as otherwise agreed to in
writing by the parties or their attorneys.


4.           The Closing.  The “closing” means the settlement of the obligations
of Seller and Purchaser to each other under this agreement, including the
payment of the purchase price to Seller as provided in Article 2 hereof and the
delivery of the closing documents provided for in Article 5 hereof.  The closing
shall be held at the offices of Seller at 10:00 a.m. on or about December 31,
2009 (the “closing date”).


5.           Effective Date of Transfer of Business and Obligations, and Rights
to Commissions and other Business Income.  All of the Seller’s Assets conveyed
under the terms of this Agreement shall be transferred as of the closing
date.  With respect to those Assets consisting of commission income, fees, and
any other income streams earned by the Seller in the ordinary course of
operating the brokerage, said assets shall be conveyed pursuant to the following
procedures:


A.
For “agency bill” policies (which are defined as policies written by the
business/brokerage where premiums – including earned commission – are billed for
by and/or are collected directly by the business/brokerage), the policy
inception date will be deemed the day on which the policy was written, and
Purchaser shall be entitled to all agency bill commissions for policies (by
whomever written) with an inception date on or subsequent to the closing date.
For Agency billed policies, for which the Seller has received full payment of
its commission prior to the closing date, for a period of 120 days after closing
any cancellations in which commissions were paid to Seller shall be offset
against payment due as stated in section 2(a)(i).



B.
Purchaser shall be entitled to all commissions for “direct bill” policies (which
are defined as policies written by the business/brokerage where premiums –
including earned commissions – are billed for and/or are collected directly by
the insurance company with whom the policy was placed), or other positive
statement balances associated with direct bill Policies (by whomever written)
for all policies with an inception date on or subsequent to the Closing Date.
For 120 days after the closing date Seller shall be responsible for payment to
Purchaser of commissions on any reduction of premiums which result from policy
cancellations for any policies Seller produced, and which are reflected on any
Company statement dated after the closing date.  After the closing date, Seller
shall be responsible for any additional amounts due Customer, Companies or other
Persons which result from policy cancellations, policy endorsements, or policy
audits for policies which are reflected on any Company statement dated prior to
(or first recorded on Company statements dated prior to) the closing date.



C.
If Purchaser becomes aware of any commissions paid to Seller but otherwise owed
to Purchaser as described above, Purchaser may offset any amounts due Seller
pursuant to paragraph 2(a)(i), if any, or Purchaser may demand reimbursement
from Seller, in which case Seller agrees to fully and promptly reimburse
Purchaser.



 
 
 

 
2

--------------------------------------------------------------------------------


D.
Seller shall be liable for all debts, premiums, claims, statement balances
incurred prior to the closing date, and other obligations incurred prior to the
closing date.  All account receivables for policies written prior to the closing
date shall remain the separate property of the Seller, although such account
receivables will be collected by Purchaser.  Purchaser will promptly remit
balances due Seller, provided that Seller pays all debts, premiums, claims,
statement balances  dated prior to the closing date, and other obligations
incurred prior to closing date.  Seller acknowledges that the value of the
assets sold pursuant to this Agreement might be diminished if Seller does not
promptly pay its obligations to Customers, Companies and/or other Persons for
agency related expenses, including without limitation, the net policy premiums
(or return premiums) on policies written (or cancelled) prior to the closing
date.  As such, if Purchaser becomes aware that any such pre-closing agency
related expenses have not been paid when due, then Purchaser may elect, but is
not obligated, to pay any such amounts on behalf of Seller, in which event, at
Purchaser’s sole option, Purchaser may offset any amounts due Seller pursuant to
paragraph 2(a)(iii), if any, or Purchaser may demand reimbursement from Seller,
in which case Seller agrees to fully and promptly reimburse Purchaser.



 E.
 
Purchaser, on behalf of Seller, will attempt to collect all funds, including all
accounts receivable, owed to Seller for any policies written prior to the
closing date.  Seller shall appoint Purchaser as its attorney in fact to endorse
checks made payable to Seller by policy owners, Companies or other Persons by
executing a limited power of attorney for such purpose, which is attached hereto
as Exhibit H and incorporated herein by this reference.  Any funds collected by
Purchaser for the Seller will be remitted to Seller on a monthly basis, net of
any outstanding pre-closing debts, premiums, claims, or statement balances
reflected on Company statements dated prior to the closing date, and other
pre-closing unsatisfied obligations for which Seller is responsible pursuant to
this Agreement.

 


F.
 
Seller shall remit to Purchaser on the closing date any funds received by Seller
for Policies written on or subsequent to the closing date.



6.           Closing Documents.  At the closing Seller shall execute and deliver
to Purchaser:


(a)           A Bill of Sale substantially in the form of Exhibit B hereto.


(b)           Assets free and clear of all encumbrances.


(c)           Such other instruments as may be necessary or proper to transfer
to Purchaser all other ownership interests in the Assets to be transferred under
this agreement.

7.           Closing Adjustments.  The following items: commissions
Income,  shall be apportioned as of midnight of the day preceding the closing
date, where applicable.  Any error or omissions in computing commissions shall
be corrected after the closing.  This provision shall survive the closing.


8.           Use of Purchase Price to Pay Encumbrances.  If there is any lien or
encumbrance against Assets, or anything else affecting this sale, which Seller
is obligated to pay and discharge at the closing, Seller may use any portion of
the balance of the purchase price to discharge it, or Seller may allow to
Purchaser the amount thereof as a credit at the closing.  Purchaser agrees to
provide separate certified checks as reasonably requested to assist in clearing
up these matters.




3

--------------------------------------------------------------------------------




9.           Use of Names and PO Box and Telephone Numbers.  As a result of the
sale contemplated herein, the Purchaser shall on and after the date of closing
be entitled to the use of the Seller’s name and trade names described in
paragraph 1 hereof and listed on Exhibit G attached hereto.  Furthermore, the
Seller shall not use or authorize anyone else to use said name or trade
names.  The Purchaser shall acquire all rights to the telephone listings,
telephone numbers, telefax numbers, email addresses, websites, physical
addresses, and post office boxes listed under Seller’s or said trade names.  The
Seller will provide the Purchaser with the corporate resolution for the
dissolution of Waughtal - D. P. Domestic and International Insurance,
LLC  within 180 days of closing.


10.           Compliance with all Applicable New Jersey State Insurance Laws,
Insurance Department Rules and regulations, Purchaser represents that it is an
insurance broker duly licensed in New Jersey to act as such, in good standing
with the New Jersey State Department of Insurance.  Purchaser also represents to
Seller that it is duly authorized to open, maintain and monitor a
trust/escrow/premium account pursuant to applicable State laws and regulations.




11.           Representations and Warranties of Seller.  Seller represents and
warrants to Purchaser as follows:


(a)           Seller is a corporation duly organized and validly existing under
the laws of Rhode Island, and is duly licensed as an insurance broker in RI, MA,
and CT.  Seller has full power and authority to conduct its business as now
carried on, and to carry out and perform its undertakings and obligations as
provided herein.


(b)           No action, approval, consent or authorization of any government
authority is necessary for Seller to consummate the transactions contemplated
hereby, except to the extent that applicable laws might require seller to notify
the Rhode Island Insurance Department of a change of address or status as
licensee.


(c)           Seller is the owner of and has good and marketable title and /or
rights of ownership to the Assets, free of all liens, claims and encumbrances,
except as may be set forth herein.


(d)           There are no violations of any law or governmental rule or
regulations pending against Seller or the Assets hereto.


(e)           There are no judgments, liens, suits, actions or proceedings
pending against Seller or the Assets except as disclosed in Exhibit J.


(f)            Seller owns the rights to the insurance expirations and these are
delivered with good title.


(g)           Seller will use its best efforts to assist the Purchaser with
transferring the Insurance Company Appointments to the Purchaser.


(h)  
         Seller has had no material adverse changes in its business.



(i)           Seller and Deborah Waughtal, individually (collectively, the
“Selling Parties”)agree that they will not engage directly or indirectly in the
business of selling Policies in or within a fifty (50) mile radius of 4
Courthouse Lane, Suite 16, Chelmsford, MA 01824 for a period of three (3) years
from and after the closing date except as an employee or broker for the
Purchaser.  Selling Parties further agree that for a period of Three (3) years
from and after the termination of Deborah Waughtal or closing date whichever is
greater, they will not directly or indirectly solicit or write Policies for any
customers that are a part of the book of business sold pursuant to this
Agreement and will not
 
 
4

--------------------------------------------------------------------------------


 
directly or indirectly attempt to divert any customer that is a part of the book
of business sold pursuant to this Agreement from continuing to do business with
Purchaser.  In addition, Selling Parties agree not to make any disparaging
statements about Purchaser, its assigns or the Agency Assets.  Selling Parties
agree not to provide any customer lists, customer records, customer files,
customer renewal or expiration lists, or other confidential information
regarding the Customer Accounts sold pursuant to this Agreement to any Person
without Purchaser’s prior written consent.  Finally, Selling Parties agree that
they will not, for a period of two (2) years following the closing date,
directly or indirectly, solicit any of the producers or employees associated
with the Agency Assets to work for or contract with Seller. The parties
acknowledge and agree that the period associated with any of the restrictive
covenants contained in this paragraph 11(i) shall be suspended during any period
of violation and/or any period of time required to enforce this covenant by
settlement, mediation, arbitration, litigation, threat of arbitration or threat
of litigation. Moreover, Selling Parties agree that violation of the covenants
set forth in this paragraph 11(i) will cause Purchaser irreparable harm and
Purchaser shall be entitled to the immediate issuance of a temporary restraining
order for any violations hereof.  The parties also acknowledge that the
covenants set forth in this paragraph 11(i) are material to this agreement, that
the covenants contained in this paragraph 11(i) are reasonable and necessary,
and that Seller has received sufficient and adequate consideration for same.


12.           Representations and Warranties of Purchaser.  Purchaser represents
and warrants to Seller as follows:


(a)           Purchaser is a corporation duly organized and validly existing
under the laws of New Jersey.  Purchaser has full power and authority to carry
out and perform its undertakings and obligations as provided herein, including
the legal right and capacity to open and maintain a trust/escrow/premium account
as described in section “10’, supra..  The execution and delivery by Purchaser
of this agreement and the consummation of the transactions contemplated herein
have been duly authorized by the Board of Directors of Purchaser and will not
conflict with or breach any provision of the Certificate of Incorporation or
by-laws of Purchaser.


(b)           No action, approval, consent or authorization of any governmental
authority is necessary for Purchaser to consummate the transactions contemplated
hereby.


(c)           There are not judgments, liens, suits, actions or proceedings
pending or, to the best of Purchaser's knowledge, threatened against Purchaser
or its property that would preclude such agreement.


(d)           Purchaser is licensed individually and/or corporately in MA, RI,
CT, VT, NH, NY, NJ and PA.


13.           No Other Representations.  Purchaser acknowledges that neither
Seller nor any representative or agent of Seller has made any representation or
warranty (expressed or implied) regarding the Assets or the business, or any
matter or thing affecting or relating to this agreement, except as specifically
set forth in this agreement.  Seller shall not be liable or bound in any manner
by any oral or written statement, representation, warranty, agreement or
information pertaining to the Assets or the business or this
agreement.  Purchaser has inspected the Assets, Purchaser agrees to take the
Assets “as is” and in their present condition, subject to reasonable use, wear,
tear and deterioration between now and the closing date.


14.           Conduct of the Business.  Seller, until the closing, shall conduct
the business in the normal, useful and regular manner.


Unless and until the closing shall take place, Purchaser shall hold in
confidence all information obtained in connections with this agreement, and, if
for any reason the closing shall not take place, Purchaser shall return to
Seller all documents received hereunder.
 
 
5

--------------------------------------------------------------------------------




15.           Income and Expenses Before and After the Closing.  Except as set
forth in Section 5or otherwise provided in this agreement, Seller shall be
liable for the payment of all bills for payroll, accrued vacations, merchandise,
goods, services, utilities, inventory delivered to the business, and any other
liability incurred before the closing; and Purchaser shall be liable for the
payment of all bills for payroll, vacation, merchandise, goods, services,
utilities and inventory delivered to the business, and any other liability,
incurred on or after the date of closing.


The provisions of this Article shall survive the closing.


16.           Conditions to Closing:  The obligations of the parties to close
hereunder are subject to the following conditions:


(a)           All of the terms, covenants and conditions to be complied with or
performed by the other parties under this agreement on or before the closing
shall have been complied with or performed in all material respects.


(b)           All representations or warranties of the other parties herein are
true in all material respects as of the closing date.


(c)           On the closing date, there shall be no liens or encumbrances
against the Assets.


17.           Risk of Loss  The risk of loss to the assets of the business sold
hereunder, until the closing, is assumed and shall be borne by Seller.




18.           Default (a) In the event that the Purchaser shall fail to pay the
amount due on the date of closing as described in paragraph 2(a)(i).  In said
event, this Agreement shall thereafter be null and void.


(b) In the event that the Purchaser shall fail to make any of the installment
payments described in paragraph 2(a)(i) hereof within fifteen (15) days of the
payment due date, then the Seller, or their authorized agents, shall give
written notice of such default to the Purchaser at the address shown
hereinafter.  In the event Purchaser fails to cure its default within thirty
(30) days of written notice, Seller shall be entitled to exercise the rights and
remedies available to Seller allowed by applicable law.


19.           Brokerage.  The parties hereto represent and warrant to each other
that they have not dealt with any broker, consultant or finder in connection
with this agreement or the transactions contemplated hereby, and no other
consultant or any other person is entitled to receive any brokerage commission,
finder's fee, advisory fee or similar compensation in connection with this
agreement or the transactions contemplated hereby.  Each of the parties shall
indemnify and hold the other parties harmless from and against all liability,
claim, loss damage or expense, including reasonable attorney's fees, pertaining
to any other broker, finder or other person with whom such party has dealt. The
provisions of this Article 19 shall survive the closing.


20.           Assignment.  It is agreed that Purchaser has the unconditional
right to assign or transfer any or all of Purchaser’s rights and obligations
obtained or incurred pursuant to this agreement to a qualified assignee or
purchaser capable and having financial resources to honor all commitments
contained herein, as may be determined by Purchaser.  In the event of any such
assignment or transfer, Purchaser hereby guaranties all payments due Seller
under the terms of this Agreement.
 
 
6

--------------------------------------------------------------------------------




21.           Notices.  All notices, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been properly given if delivered by hand or by Federal Express courier or
by registered or certified mail, return receipt requested, with postage prepaid,
to Seller or Purchaser, as the case may be, at their addresses first above
written, or at such other addresses as they may designate by notice given
hereunder.  Copies of all such notices, demands and other communications
simultaneously shall be given in the aforesaid manner to Seller's attorney 50
Beacon Street, Woburn, MA 01801 and  to Purchaser, Flagship Insurance Agency 414
County Street New Bedford, MA 02740.  The respective attorneys or
representatives for the parties hereby are authorized to give any notice
required or permitted hereunder and to agree to adjournments of the closing.


22.           Survival.  None of the representations, warranties, covenants, or
other obligations of Seller hereunder shall survive the closing, except as
expressly provided herein and then only for a period of one year from the
closing date.  Acceptance of the Bill of Sale by Purchaser shall be deemed full
and complete performance and discharge of every agreement and obligations on the
part of Seller hereunder, except those, if any, which expressly are stated
herein to survive the closing, and then such survival shall be only for a period
of one year.


23.           Entire Agreement.  THIS AGREEMENT CONTAINS ALL OF THE TERMS AGREED
UPON BETWEEN SELLER AND PURCHASER WITH RESPECT TO THE SUBJECT MATTER
HEREOF.  THIS AGREEMENT HAS BEEN ENTERED INTO AFTER FULL INVESTIGATION.  ALL
PRIOR ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS, PROMISES, UNDERSTANDINGS,
LETTER OF INTENT AND AGREEMENTS OF SELLER AND PURCHASER ARE MERGED INTO AND
SUPERSEDED BY THIS AGREEMENT, WHICH ALONE FULLY AND COMPLETELY EXPRESSES THEIR
AGREEMENT.


24.           Changes Must be in Writing.  No delay or omission by either Seller
or Purchaser in exercising any right shall operate as a waiver of such right or
any other right.  This agreement may not be altered, amended, changed, modified,
waived or terminated in any waiver by any party of any waiver or any breach
hereunder shall be deemed a waiver of any other or subsequent breach.


25.           Captions and Exhibits.  The captions in this agreement are for
convenience only and are not to be considered in construing this agreement.  The
Exhibits annexed to this agreement are an integral part of this agreement, and
where there is any reference to this Agreement it shall be deemed to include
said Exhibits.


26.           Governing Law.  This agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey.  If any provisions of
this agreement shall be unenforceable or invalid, such enforceability or
invalidity shall not affect the remaining provisions of this agreement.


27.           Binding Effect. This agreement shall not be considered an offer or
an acceptance of an offer by Seller, and shall not be binding upon Seller until
executed and delivered by both Seller and Purchaser.  Upon such execution and
delivery, this agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, successors
and permitted assigns.


28.           Hold Harmless Guaranty.   (a) Seller hereby agrees and promises to
indemnify, defend and hold Purchaser harmless for any and all liability that may
arise by reason of Seller's or Seller's owner’s, directors, officers, employees
and independent contractors negligence or failure to renew, issue or otherwise
service any policy prior to the date of closing, it being agreed that any
liability for such errors and omissions in the transaction of business shall
vest solely with Seller.  Further, Seller hereby agrees and promises to
indemnify, defend and hold Purchaser harmless from and against any and all
claims made by any Person for Seller’s, Seller’s owners, directors, officers,
employees and independent contractors actions and/or inactions prior to the
closing date.
 
 
7

--------------------------------------------------------------------------------




(b) Purchaser hereby agrees and promises to hold Seller harmless for any and all
liability that may arise by reason of Purchaser’s or Purchaser’s owners,
directors, officers, employees and independent contractors negligence or failure
to renew, issue or otherwise service any Policy on or after the date of closing,
it being agreed that any liability for such errors and omissions in the
transaction of business shall vest solely with Purchaser. Further, Purchaser
hereby agrees and promises to indemnify, defend and hold Seller harmless from
and against any and all claims made by any Person or entity for Purchaser’s, or
Purchaser’s owners, directors, officers, employees and independent contractors
actions and/or inactions on or after the closing date, including but not limited
to any fines and penalties assessed or levied by the Department of Insurance
arising from any conduct of the Purchaser.


29.                      Mediation  Any issue, claim or dispute that may arise
out of or in connection with this Agreement (including any exhibits, addenda or
other document executed in connection herewith) and which Purchaser and Seller
are not able to resolve themselves by negotiation, shall be in the first
instance submitted to mediation in a manner agreed to by Purchaser and
Seller.  Purchaser and Seller agree to use mediation to attempt to resolve such
issue, claim or dispute prior to filing any legal proceedings in
court.  Purchaser and Seller will select an independent mediator agreeable to
both parties.  The mediator will communicate with the parties to arrange and
convene the mediation process that will be most efficient, convenient and
effective for both parties.  The costs of the mediation and fees of the mediator
will be borne equally by Purchaser and Seller.  The parties will cooperate with
the mediator in coming to a reasonable agreement on the mediation arrangements
which will include the time and place for conducting the mediation, who will
attend or participate in the mediation and what information and written material
will be exchanged before the mediation.  The mediation will be conducted at a
place agreeable to both Purchaser and Seller.


30.           Legal Fees In the Event of Litigation.  In the event that any
legal proceeding is brought with respect to this Agreement, the prevailing party
shall be entitled to be reimbursed for and/or have judgment for all of their
costs and expenses, including reasonable attorney's fees and legal expenses.


IN WITNESS WHEREOF, the parties have executed this agreement the date first
above written.


ATTEST:                                                      LEEWARD GROUP, INC.


Kevin M. Coughlin                                     William F. Cleave
By: Kevin M. Coughlin                              By:  William F. Cleave
Chief Executive Officer                               President


 
                                                                      WAUGHTAL -
D. P. DOMESTIC AND INTERNATIONAL INSURANCE, LLC
                            
                                                                      /s/
Deborah Waughtal
                                                                      By:
Deborah Waughtal  
                                                                      President







 
8

--------------------------------------------------------------------------------

 

EXHIBIT A. to Agreement for Purchase of Agency Assets
AGREEMENT NOT TO SOLICIT OR COMPETE, DISPARAGE, ETC.




The undersigned agree(s) to and is (are) bound by the covenants/representations
set forth in paragraph 11(i) of this Agreement herein and specifically
acknowledge that the covenants contained in said paragraph are assignable and
are reasonable and necessary and that the undersigned has received ample
consideration for same.
 
/s/ Deborah Waughtal
By: Deborah Waughtal
 
 
 
 
 
 
 
 
 

 
 
9

--------------------------------------------------------------------------------

 

Exhibit B to Agreement for Purchase of Agency Assets


BILL OF SALE






Now on this ___ day of ________________, 2009, for good and valuable
consideration, the receipt of which is hereby acknowledged, Waughtal - D. P.
Domestic and International Insurance, LLC, as Seller, hereby sells, transfers,
assigns and conveys unto Sangamon Associates, Inc., as Purchaser, all of the
Seller's right, title and interest in and to the Agency Assets carried under the
name of Waughtal - D. P. Domestic and International Insurance, LLC.., or any
variation thereof, located at and used in the agency operations located at 4
Courthouse Lane, Suite 16, Chelmsford, MA 01824.  Such sale shall consist of and
include Seller’s: general “book of insurance business”; all customer accounts
associated with all Policies related to Insurance Services, Investment Services,
Banking Services and Credit Services; goodwill; all electronic and paper
customer lists; all electronic and paper customer records; all electronic and
paper customer files; all customer renewals; all telephone numbers, post office
boxes, addresses, trade names; websites and email addresses, all sweep accounts
and other business related bank accounts; and all other intangible assets
associated with Seller’s agency.  Such sale shall also include the office
equipment and other personal property specifically identified on the listing
attached hereto.
 
All assets are hereby conveyed unto Purchaser, free and clear of any claims,
liens, taxes and encumbrances whatever.
 
                                                                                                SELLER



                                                                                              By:_________________
                                                                                               Name:  Deborah
Waughtal
                                                                                            
 Title:    President


State of ______________________ )
 
County of  ____________________ )
 
Be it remembered that on this ___ day of ____________________, 2009 , before me,
a Notary Public, in and for the County and State aforesaid, appeared Deborah
Waughtal who is known to me and who executed the above and foregoing Bill of
Sale.



______________________________
                                                                                                                                                      
Notary Public
 
My Commission Expires: ______________________








10

--------------------------------------------------------------------------------




Exhibit C. to Agreement for Purchase of Agency Assets
 
 
TRANSFER LETTER
 


(Date)


ATTENTION:  Agency Licensing / Agency Contracting / Marketing Department /
Underwriting Department / Accounting Department


Re:           Transfer of Waughtal - D. P. Domestic and International Insurance,
LLC (Agency Code No_____ )
 


To Whom It May Concern:


Be advised that Waughtal - D. P. Domestic and International Insurance, LLC of
Chelmsford, MA has sold its agency assets to Sangamon Associates, Inc. effective
on December 31, 2010.  Please route this transfer letter to the proper
department so that the agent of record for the policies assigned to Waughtal -
D. P. Domestic and International Insurance, LLC will be transferred to Flagship
Insurance Agency, Inc.


 The following information about Sangamon Associates, Inc. is provided to
expedite the process:


Primary Contact                                                      William F.
Cleave
Voice Phone Number                                              508 994 9688
Fax Phone Number                                                  508 991 5461
Email Address                                                         
bcleave@flagshipins.com
 
Street Address:                                                      414 County
Street
 
City, State and Zip Code:                                      New Bedford, MA
02740
 
Tax Identification
Number:                                                                           


Flagship Insurance Agency, Inc. accepts transfer of the referenced policies.


Thank you for your time and attention to this matter.


/s/   Deborah Waughtal
By:  Deborah Waughtal
Title: President





 
11

--------------------------------------------------------------------------------

 

Exhibit D to Agreement for Purchase of Agency Assets


LISTING OF OFFICE EQUIPMENT AND OTHER PERSONAL PROPERTY


 


 
 
1.   All tangible assets too numerous to mention, affixed to the property or
not, located at the Seller's agency facilities or associated with Seller's
agency operations at 4 Courthouse Lane, Suite 16, Chelmsford, MA 01824.  Such
assets include but are not limited to fax machines, phones, websites and email
addresses, typewriters, copiers, printers, supplies, office furniture,
appliances, office equipment, cameras, and office decorations.

 


 
The above listing specifically identifies the office equipment and personal
property which are a part of the assets being sold pursuant to our Agreement and
further identifies the office equipment and personal property specifically
excluded from the assets being sold.  Seller agrees that any office equipment
and personal property not specifically excluded herein shall be construed as
office equipment and personal property which are part of the assets being sold
pursuant to this Agreement.




Seller:                                                                                                 
Purchaser:


/s/ Deborah
Waughtal                                                                      
/s/ William F. Cleave
 
Deborah
Waughtal                                                                           
 William F. Cleave
Title:
President                                                                                   
Title: President


 
                                                                                                              
/s/ Kevin M. Coughlin
                                                                                                              
Kevin M. Coughlin
                                                                                                              
Chief Executive Officer



 
12

--------------------------------------------------------------------------------

 

Exhibit E to Agreement for Purchase of Agency Assets


 
AFFIDAVIT
 


STATE OF ________________  )
 
COUNTY OF ______________  )


COMES NOW, the undersigned, having first been duly sworn on oath, states and
alleges as follows:


 
1.The undersigned is sufficiently familiar with insurance industry accounting
processes to understand what documents are required by Waughtal - D. P. Domestic
and International Insurance, LLC to verify commissions from independent sources
such as insurance companies and managing general agents and these documents are
attached.



 
2.The attached documents are originals or copies certified by the undersigned to
be accurate representations of the originals.  The attached documents are full
and complete records and have not been altered.



 
3.The undersigned is not aware of any circumstances which would make the
attached documents unreliable for forecasting future commissions.  Such
circumstances could include (a) the actual or pending cancellation or
non-renewal of policies which are not recorded on the attached documents; (b)
insurance company changes in underwriting, organization, premiums or management;
(c) the actual, pending or threatened Company contract cancellation, whether
written or verbal; or (d) regulatory changes.



 
4.The attached documents include full and complete statements for the following
listing of insurance companies and general agents for the period of _____, _____
to ______, ______.



Dated:_________________


SEE ATTACHED LISTING


The attached documents are originals or certified copies of original documents
necessary for Waughtal - D. P. Domestic and International Insurance, LLC. to
verify commissions from independent sources pursuant to paragraph 10(B) of the
Agreement and the undersigned hereby certifies the attached to be accurate
originals thereof or representations of originals.


SELLER:
By:_______________________
Name:  Deborah Waughtal
Title:   President




State of ______________________ )
County of ____________________ )


 Be it remembered that on this ____ day of _______________, 2009, before me, a
Notary Public, in and for the County and State aforesaid, appeared Deborah
Waughtal who is known to me and who executed the above and foregoing Affidavit.


                                                                                                               
__________________________________
                                                                                                                                                
Notary Public
My Commission Expires:______________

 
13

--------------------------------------------------------------------------------

 





Exhibit F to Agreement for Purchase of Agency Assets


LISTING OF AGREEMENTS
 


 
NONE
 
The above listing specifically identifies all written and verbal agreements that
Seller currently has, or has had during the past twelve (12) months, with
licensed producers, sub-producers, co-brokers, representatives, agents or other
Persons related to Seller’s Agency Assets.
 

Seller:                                                                                                  
Purchaser:


/s/ Deborah
Waughtal                                                                        
/s/ William F. Cleave

By:    Deborah
Waughtal                                                                     By:
William F. Cleave
Title:
President                                                                                     
Title: President


/s/ Kevin M. Coughlin
By: Kevin M. Coughlin
Title: Chief Executive Officer

 
14

--------------------------------------------------------------------------------

 

 
Exhibit G to Agreement for Purchase of Agency Assets


LISTING OF TRADE NAMES, ETC.

 
1.           Trade
Names:                                                                Waughtal
Insurance Agency
 
2.           Business
addresses:                                                    4 Courthouse Suite
16, Chelmsford, MA 01824
 
3.           Websites/Email Addresses:
 
4.           Telephone and telefax numbers:                               978
674 8171 (telephone)
 
     ____________ (fax)
 
     ___________ (cell)
 
5.           Former
owners:                                                          
_________________________________
 
 
6.           Secondary
Locations:                                               NONE
 
7.           Former
Locations:                                                      NONE
 
8.           Home Address of  Owner:                                     
_____________________________


 
Seller warrants and represents the above listing specifically identifies all
trade names Seller currently uses or has used; all locations at or from which
Seller conducts or has conducted agency business; all websites and email
addresses; all telephone and telefax numbers; Seller’s chief executive office if
Seller conducts business at more than one location; place of individual Seller’s
current and past places of residence (past five (5) years) and the period during
which Seller resided at such place; names of prior owners of any of the Agency
Assets; all sweep accounts and other business related bank accounts; and the
location of Agency Assets for preceding five (5) years.


Seller:                                                                                                     
Purchaser:
 
/s/     Deborah
Waughtal                                                                     
/s/ William F. Cleave
By:    Deborah
Waughtal                                                                      By:
William F. Cleave
Title:
President                                                                                       Title:
President


 
                                                                                                                
/s/ Kevin M. Coughlin
 By: Kevin M. Coughlin
 Title:  Chief Executive Officer
 



 
15

--------------------------------------------------------------------------------

 





Exhibit H to Agreement for Purchase of Agency Assets
Amortization Schedule



























































 
16

--------------------------------------------------------------------------------

 

Exhibit I. to Agreement for Purchase of Agency Assets
Liabilities Assumed




NONE


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 



 
17

--------------------------------------------------------------------------------

 

Exhibit J. to Agreement for Purchase of Agency Assets
Legal Claims and/or Judgments




None.




The above listing specifically identifies all judgments, claims including errors
and omissions insurance claims, liens, suits, actions, or proceeding pending,
settled or dismissed that Seller currently has, or has had during the past Five
(5) years, with any individual, company, corporation, limited liability company
or other such entity.


Seller:                                                                                                   Purchaser:


/s/     Deborah
Waughtal                                                                    /s/
William F. Cleave
By:    Deborah
Waughtal                                                                    By:
William F. Cleave
Title:
President                                                                                     Title:
President


/s/ Kevin M. Coughlin
By: Kevin M. Coughlin
Title: Chief Executive Officer
 


 
 
 
 
 
 
 

 

 
18

--------------------------------------------------------------------------------

 
